Pee Cubiam.
This is an appeal from a judgment of the Sussex County Circuit Court, entered upon the verdict of a jury in favor of the plaintiffs. The defendant appeals.
The action was in ejectment to recover possession of a portion of premises alleged to be owned by the plaintiffs from which defendant Palmer had ousted the plaintiffs.
The first two grounds of appeal are that the verdict was contrary to the evidence, and that the verdict was against the weight of the evidence. These cannot be considered on appeal.
The third ground of appeal was because the court refused defendant’s motion for the direction of a verdict. We think that was properly refused because there was a disputed question of fact to be considered by the jury.
The fourth ground is that the court erroneously refused to allow the jury to view the premises. We think there was no error here. That was a matter resting within the sound discretion of the trial court, and in the absence of clear proof that such discretion was abused (of which there was none) the ruling will not be disturbed. Braelow v. Klein, 100 N. J. L. 156.
The next three points relate to alleged erroneous rulings on evidence. Wé have examined the rulings arid think they are corrct.
The judgment will be affirmed, with costs.